Case 5:19-cv-00856-SB-DFM Document 18 Filed 11/23/20 Page 1 of 1 Page ID #:662




                       UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA



  ELIZABETH R.,                           No. ED CV 19-00856-SB (DFM)

          Plaintiff,                      Order Accepting Report and
                                          Recommendation of United States
              v.                          Magistrate Judge

  ANDREW M. SAUL, Commissioner
  of Social Security,

          Defendant.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. The Court has engaged in a de
 novo review of those portions of the Report and Recommendation to which
 objections have been made. The Court accepts the findings, conclusions, and
 recommendations of the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Judgment be entered affirming
 the decision of the Commissioner of Social Security and dismissing this action
 with prejudice.




  Date: November 23, 2020                  ___________________________
                                           STANLEY BLUMENFELD, JR.
                                           United States District Judge
